Black, J.
— The plaintiffs are the minor children of Patrick Walsh. They prosecute this suit by their next friend to recover damages for the death of their father, who, it is alleged, was injured by the negligence of defendant, and that he died from the injuries so received.
The cause of action is based upon an alleged negligent violation of an ordinance of the city of St. Louis, limiting the rate of speed of cars and locomotives propelled by steam to not exceeding six miles per hour.
The petition states that Walsh was in bed at a house near the corner of the Levee and Poplar street; that an engine and cars, operated by defendant’s servants at a speed exceeding six miles an hour, ran off the track against the walls of the house aforesaid, whereby the walls were overthrown and fell upon Walsh; that Walsh received internal injuries in the stomach and bowels by reason of the negligence of defendant’s servants in operating the engine and cars at said rate of speed and from which injuries he died. The answer is a general denial and contributory negligence.
The defendant offered no evidence, but interpose'd a demurrer to that produced by the plaintiffs, which was overruled. Insufficiency of the evidence to support the verdict is the basis of all of the objections urged by the appellant in this court.
The evidence shows that Patrick Walsh, the deceased, and one Schofield were sleeping in an office building owned by Norton for whom they were working.
The witness Katz testified that his place of business was on South Levee, one block from Poplar street; that he was standing in front of his door and saw the train before it ran into the house ; that it was a long train and was running at a rate of speed from eighteen *585to twenty miles per hour ; that he did not see the train strike the house but he saw it stop there.
Police Officer Messer gave evidence as follows : . “I recollect the accident in which the office on corner of the Levee and Poplar street was injured ; I was there in a few minutes after it was struck; the office was on the southwest corner of the Levee and Poplar street. ” Being asked, “Where does the Missouri Pacific track run?” he answered: “It comes in right through the lumber yard, south of the office; the track runs right close to it. The office stands on the outside of the curve. Saw the cars that were wrecked ; saw cars directly across the track ; there were three cars standing one by the side of the other. I could not say which one struck the office ; it was completely demolished.” He says he saw Walsh there and that two or three men were holding up the roof for him to get out. The office was a one-story brick building. The witness says he does not know how many cars were off the track; there may have been six, eight or ten ; saw but one engine and that was at the rear of the train. Other evidence tends to show that there was one and perhaps two at the front of the train. Another witness says he saw cars in every direction; that he found several cars demolished; that he saw one car wheel lying on the track with the flanges broken, but could not say that this wheel came off one of the cars in question.
On the subject of the injuries and their effect, it is . shown that the roof of the building fell down and brick were thrown upon the bed in which Walsh was sleeping. Walsh was taken to the .city hospital the day after he received the injuries. The physician who attended him there says : “There were contusions about the abdomen, and there was some internal inflammation from those injuries, and there was evidently some spinal injury, just how much it was impossible to tell. He complained a great deal of pain when I felt upon the abdomen and spine. He was at the hospital about two *586weeks and improved very little while there.” Dr. Prim says he saw Walsh about a month after he was hurt, and that Walsh only lived a week after his first visit; that he found Walsh with a véry much enlarged liver, and tenderness at the front part of the abdomen; that Walsh complained when he pressed on the abdomen and over the region of the liver. The evidence of two witnesses is that before the injuries Walsh was a stout, hearty, laboring man. Other evidence shows that he was around the place of the accident with Schofield for a few days after he left the hospital; that he complained, was unable to work, and was not a well man.
1. The first point made by the appellant is that there is no competent evidence showing that the train was running at a rate of speed, exceeding six miles an hour. This case is quite unlike that of Williams v. Railroad, 96 Mo. 275. There the witness did not see the moving cars ; he heard the noise from the collision only, and was at his stable and not at the place of the accident. Under such circumstances his evidence was deemed to be of no value. Here the witness Katz who says the train was running eighteen or. twenty miles per hour was standing in his door with the train in front of him. It was in the night time, it is true, but he says the streets were lighted and that there were lights on the cars. The case just cited asserts the rule to be that the rate of speed of moving cars may be shown by the opinion of a witness who saw the cars in motion. Such an opinion no more involves a question of science than does an opinion concerning the speed of a horse. One who sees a moving train and possesses a knowledge of time and distance is competent to express an opinion as to the rate of speed at which the train is moving. Railroad v. Van Steinburg, 17 Mich. 99. See, also, Pence v. Railroad, 42 Am. & Eng. R. R. Cas. 126. The opinion of one who has never timed moving cai’s may not be as reliable as the opinion of one who has had *587such, experience, bnt that goes to the weight and not the competency of the evidence.
2. It is next insisted that the evidence does not show that the cars ran off the track in consequence of the unlawful rate of speed, and hence there is no conmection between the negligent act and the injury. While the running of cars in a city in violation of an ordinance regulating the speed is in and of itself negligence, still it must be shown that the negligence in that respect had some agency in producing the injury complained of, for otherwise the negligent act goes for naught in the particular case. In this case the train was going over a curve, but whether the curve was slight or sharp does not appear; nor did the plaintiffs produce any evidence to show that it would be unsafe to run over this curve at a speed exceeding six miles per hour. It is, however, a matter of common information that cars leaving their track, when going eighteen or twenty miles per hour, will run further and produce more harm than they would if going six miles per hour only. This must be true where, as here, they are thrown out upon the streets of a city. The momentum of the car caused it to overthrow the walls and demolish the house in which Walsh was sleeping, and it was the speed of the train which gave to the/car its destructive power. We think there is evidence from which the jury could of right find that it was the unlawful speed of the train which caused the car to overthrow and knock down the building.
3. Again it is objected that there is no evidence that Patrick Walsh died from the injuries which he received when the house fell upon him. Before this occurrence he was a stout and hearty working man. That he was seriously injured by the falling brick and roof there can be no doubt. The evidence of the physician who first attended him shows that there were serious internal injuries in the region of the liver and *588abdomen ; that he improved very little while at the hospital. The evidence of the physician who attended him during the last week of his life shows that he still suffered from these internal injuries. He lived but little over a month after the accident. These circumstances all tend to show that he died from the injuries then received, and we do not see how the jury could reach any other conclusion.
4. But it is further urged that the evidence fails to show that defendant operated the cars which ran off the track, or owned the track from which they were thrown. Police Officer Messer describes where the track of the defendant is located in language which we have before quoted, and it is of this track he speaks when he says the cars had been wrecked thereon. That the accident happened from cars running on the defendant’s track is clear, and the presumption of fact is. that they were operated by the defendant, in the absence of any other proof.
5. The last objection is that there is no evidence showing that the accident did not happen between Arsenal and Ellwood streets. The ordinance limiting the rate of speed exempts from its operation all tracks along the river between the above-designated streets. There is no direct evidence that the accident did not happen between those streets, but the bill of exceptions says : “The assertion by plaintiffs’ counsel, that said Arsenal and Ellwood streets are away down.south of the place where the injury complained of, was not denied by counsel for defendant, but he remained silent and seemed to acquiesce in the assertion.” We must take the bill of exceptions as we find it; and, from the above statement found therein, it would seem to have been a conceded fact on the trial that the accident did not occur between those streets.
It results, from what has been said, that the judgment should be affirmed, and it is so ordered.
All concur.